          Case: 1:19-cv-02032-SO Doc #: 1 Filed: 09/04/19 1 of 4. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )     Case No.:
                                                   )
    Plaintiff,                                     )
                                                   )
    v.                                             )
                                                   )
 JEREMY R. MILLER,                                 )
                                                   )     COMPLAINT
    Defendant.                                     )
                                                   )


         This is an action by the United States of America to recover damages and civil penalties

from Defendant Jeremy R. Miller for causing false claims to be submitted to the United States

Railroad Retirement Board by fraudulently collecting Unemployment Insurance benefits during

times when he was gainfully employed.

                                              PARTIES

         1.      The Plaintiff in this action is the United States of America (“United States”).

         2.      The Defendant is Jeremy R. Miller, a resident of Mansfield, Ohio (“Defendant”).

                                   JURISDICTION AND VENUE

         3.      This action is brought by the United States under the False Claims Act, 31 U.S.C.

§§ 3729-33.
         Case: 1:19-cv-02032-SO Doc #: 1 Filed: 09/04/19 2 of 4. PageID #: 2



       4.      This court has subject matter jurisdiction over this action pursuant to 31 U.S.C.

§ 3732(a) and 28 U.S.C. § 1345.

       5.      Venue is proper in this district pursuant to 31 U.S.C. § 3732(a) because the

Defendant resides in this district.

                                              FACTS

       6.      Defendant was employed as a freight conductor for CSX Corporation and was

subsequently furloughed from his position.

       7.      Defendant’s railroad service made him eligible to collect Railroad Retirement

Board Unemployment Insurance benefits.

       8.      Upon being furloughed from his employment with CSX, Defendant applied for

Railroad Retirement Board Unemployment Insurance benefits on January 17, 2018.

       9.      As a condition of accepting and receiving Railroad Retirement Board

Unemployment Insurance benefits, the recipient cannot collect such benefits on days of

employment.

       10.     From April 23, 2018 to the present, Defendant was employed at Kwest Group,

LLC.

       11.     After his initial application for benefits, and every two weeks thereafter,

Defendant was required to fill out and submit a form indicating whether or not he was employed

or unemployed for each day in the claim period.

       12.     From the claim period beginning April 19, 2018 (submitted May 6, 2018) through

the claim period beginning December 27, 2018 (submitted January 9, 2019), Defendant

knowingly and fraudulently claimed Railroad Retirement Board Unemployment Insurance

benefits for days on which he was employed at Kwest Group, LLC.

                                                  2
            Case: 1:19-cv-02032-SO Doc #: 1 Filed: 09/04/19 3 of 4. PageID #: 3



          13.    From May 6, 2018 through January 9, 2019, Defendant submitted nineteen (19)

false claims to the United States to conceal his employment.

          14.    As a consequence of the actions of Defendant, $12,445 in Railroad Retirement

Board Unemployment Insurance benefits were paid to Defendant to which he had no right or

entitlement.

                                              COUNT I

                         FALSE CLAIMS ACT - 31 U.S.C. § 3729(a)(1)(A)

          15.    Plaintiff realleges and readopts the allegations set forth in the preceding

paragraphs as if fully rewritten herein.

          16.    This is a claim for treble damages and civil penalties under the False Claims Act,

31 U.S.C. § 3729(a)(1)(A).

          17.    By the acts described above, Defendant knowingly caused to be presented to the

United States false or fraudulent claims for Railroad Retirement Board Unemployment Insurance

benefits.

          18.    By reason of Defendant=s acts, the United States has been damaged.

          WHEREFORE, Plaintiff prays that judgment be entered in its favor and against the

Defendant on Count I in the amount of triple the Plaintiff’s damages plus civil penalties for each

false claim as allowed by law against Defendant, plus pre-judgment interest and costs of this

action.




                                                   3
Case: 1:19-cv-02032-SO Doc #: 1 Filed: 09/04/19 4 of 4. PageID #: 4



                              Respectfully submitted,

                              JUSTIN E. HERDMAN
                              United States Attorney

                        By:   s/ David M. DeVito
                              David M. DeVito (CA Bar No. 243695)
                              Assistant United States Attorney
                              United States Court House
                              801 West Superior Avenue, Suite 400
                              Cleveland, OH 44113
                              (216) 622-3818
                              (216) 522-2404 (facsimile)
                              david.devito@usdoj.gov




                                 4
